tcmemo_2016_107 united_states tax_court james a ericson and rebecca a ericson petitioners v commissioner of internal revenue respondent docket no filed date james a ericson pro_se jonathan j ono for respondent memorandum findings_of_fact and opinion gale judge petitioners petitioned the court to redetermine respondent’s determinations relating to petitioners’ federal_income_tax for through years at issue respondent determined the following deficiencies addition_to_tax under sec_6651 and fraud penalties under sec_6663 year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 dollar_figure -0- -0- penalty sec_6663 dollar_figure big_number big_number respondent determined as an alternative to the fraud_penalty for that petitioners were liable for an accuracy-related_penalty under sec_6662 for negligence or alternatively for a substantial_understatement_of_income_tax respondent concedes that the assessment periods for and are closed to the extent that we find that the fraud penalties do not apply for those years as discussed infra we find that a fraud_penalty does not apply for any year at issue we therefore do not discuss further respondent’s adjustments for and other than to the extent that they relate to respondent’s determinations of fraud for those years because our analysis of respondent’s fraud determinations for the years at issue takes into account our analysis of respondent’s nonfraud unless otherwise indicated section references are to the internal_revenue_code code in effect for the years at issue rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded determinations for for clarity we defer our analysis of respondent’s fraud determinations until the end of this opinion the issues that we decide are as follows whether petitioners failed to report dollar_figure of sole_proprietorship income for we hold that they did whether petitioners may deduct the dollar_figure of sole_proprietorship expenses in dispute for we hold that they may not whether petitioners may deduct the dollar_figure of employee business_expenses in dispute for we hold that they may not and whether petitioners are liable for the fraud or alternatively the accuracy-related_penalties that respondent determined we hold that petitioners are not liable for the fraud penalties but are liable for the accuracy-related_penalty determined for i preliminaries findings_of_fact the parties stipulated certain facts and exhibits we find the stipulated facts accordingly and we incorporate those facts herein petitioners are husband and wife and they resided in hawaii when their timely petition was filed they filed a joint form_1040 u s individual_income_tax_return for each year at issue ii mrs ericson mrs ericson was employed part time during the years at issue as a registered nurse she also operated a sole_proprietorship that primarily manufactured and sold fashion jewelry her sole_proprietorship secondarily bought and sold clothes during and and manufactured and sold notions during she generally sold her merchandise on ebay and she had no cash sales petitioners did not keep a formal set of books for or retain receipts underlying the expenses of mrs ericson’s sole_proprietorship or mr ericson’s sole_proprietorship discussed infra mr ericson periodically looked at petitioners’ bank and credit card statements and characterized but did not separately record for federal_income_tax purposes each expense shown on the statements iii mr ericson a background mr ericson earned a bachelor’s degree in business and a master’s degree during the years at issue he operated a sole_proprietorship in hawaii and conducted three activities through the business one activity was providing accounting services which consisted almost entirely of preparing income_tax returns another activity was taking and selling photographs the remaining activity was selling certain merchandise mr ericson generally devoted most of his time during january through may to preparing tax returns and he generally devoted most of his time during the rest of the year to his photography activity b mr ericson’s return preparer activity at the time of trial mr ericson had operated a tax-related business for at least the past years preparing tax returns as part of that business for at least the last years he became interested in preparing tax returns after taking college courses covering the concepts of income and of deductible expenses he later attended some seminars and established his tax preparation business shortly thereafter he read books on tax laws during the first four months of his business and then began preparing tax returns through his business during one of his business’ initial years he maintained a second job working for a certified_public_accountant helping her prepare her clients’ tax returns during some of his business’ other years he maintained a different second job working as an accountant first for a construction company and later for a windsurfing company mr ericson prepared approximately approximately and over big_number federal_income_tax returns for his clients during and respectively clients typically paid him by check although a few who had given him bad checks were required to pay in cash mr ericson usually did not deposit his cash receipts into a bank account but instead used them to pay business_expenses mr ericson made numerous cash withdrawals from automated teller machines atms to pay individuals who worked for his sole_proprietorship he characterized most of these individuals as independent contractors and he generally paid them in cash he kept no formal records of his atm or cash transactions but for each month he characterized his atm and cash transactions as personal or business related c mr ericson’s photography activity mr ericson is a professional photographer who photographed models scenery and architecture in the state of hawaii primarily on the island of maui and in europe he started this activity in and the proceeds from the sale of his photographs over the next year approximated dollar_figure he thereafter devoted substantial time to his photography work especially in he paid the models whom he photographed during the years at issue mr ericson initially sold his photographs on ebay receiving payment through paypal he eventually developed a list of customers and sold his photographs directly to those customers mr ericson’s customer list totaled customers at its peak mr ericson owned an old honda accord during and and a ford escort during he sometimes used those vehicles in his photography activity and for federal_income_tax purposes he claimed deductions for that use on the basis of a standard mileage rate he also routinely rented convertibles and other automobiles for his photo shoots on maui mr ericson paid third parties to develop his film and for federal_income_tax purposes he claimed these payments as commissions and fees he inventoried his photographs that were printed but not sold at the end of each year mr ericson used cameras and lenses as well as a computer in his photography activity he also rented office space and a storage locker mr ericson deducted on his federal_income_tax returns as airfare and travel the costs eg hotels he paid incident to his travel to take photographs his travel was primarily around maui and to honolulu and in to europe d merchandise activity mr ericson sold clothes primarily aloha shirts in and and he sold jewelry in he generally displayed the aloha shirts in his office and he for mrs ericson also deducted expenses for business travel to europe petitioners when they traveled together apportioned their travel_expenses between themselves mainly sold the shirts to clients when they visited his office mr ericson sold most of his other merchandise on ebay petitioners purchased from secondhand stores most of the clothes they sold iv petitioners’ children petitioners had two children a son and a daughter during the years at issue for federal_income_tax purposes petitioners claimed their daughter as a dependent for each year at issue petitioners claimed their son as a dependent for and petitioners’ children sometimes worked in petitioners’ sole proprietorships petitioners’ daughter assisted them with their clothing and jewelry businesses including making much of the jewelry they sold petitioners compensated her for her services with cash or by paying her rent or other personal expenses petitioners’ son performed administrative services for mr ericson’s sole_proprietorship and mr ericson paid him by check mr ericson and his son played golf together twice a week and mr ericson paid for these outings petitioners deducted these payments on their federal_income_tax returns as business_expenses in mr ericson’s view the deductions were appropriate because he and his son discussed petitioners’ businesses during these outings v petitioners’ bank accounts petitioners’ only bank accounts during the years at issue were a joint savings account a joint checking account and a few joint certificate of deposit accounts petitioners used their joint checking account for both personal and business purposes typically using a debit card to draw on the account the checking account statements generally listed the establishments where petitioners used the debit card petitioners sometimes used checks and occasionally noted thereon the expenses to which the checks related mr ericson and his daughter also had a joint checking account during the years at issue vi petitioners’ returns a overview petitioners’ returns for the years at issue reported the following items item - - wages salaries tips etc taxable interest taxable refunds of state income taxes business income loss total income self-employed health insurance deduction penalty on early withdrawal one-half of self-employment_tax adjusted_gross_income itemized_deductions exemptions taxable_income tax education credits self-employment_tax total_tax dollar_figure dollar_figure big_number -0- big_number big_number big_number big_number big_number -0- dollar_figure big_number big_number -0- -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number b business income overview petitioners reported their business income on schedules c profit or loss from business sole-proprietorship the schedules c reported that the sole proprietorships’ net_income or loss for each year was as follows source mr ericson’s sole_proprietorship mrs ericson’s sole_proprietorship net_income loss dollar_figure big_number dollar_figure big_number big_number dollar_figure big_number big_number mr ericson’s sole_proprietorship petitioners reported that the gross_receipts expenses and net_income of mr ericson’s sole_proprietorship were as follows item gross_receipts dollar_figure dollar_figure dollar_figure expenses cost_of_goods_sold advertising car and truck commission fees contract labor depreciation interest--other office rental vehicles machinery equipment other business property repairs maintenance supplies taxes licenses travel deductible meals entertainment other total net_income big_number big_number -0- big_number -0- big_number big_number big_number big_number big_number -0- big_number -0- -0- -0- -0- big_number big_number big_number big_number big_number big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number mrs ericson’s sole_proprietorship petitioners reported that the gross_receipts expenses and net_loss of mrs ericson’s sole_proprietorship were as follows item gross_receipts expenses cost_of_goods_sold advertising car and truck commission fees contract labor depreciation employee benefit programs office rental vehicles machinery equipment repairs maintenance supplies taxes licenses travel deductible meals entertainment other total net_loss c itemized_deductions dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number -0- big_number -0- big_number -0- big_number big_number -0- -0- -0- -0- -0- big_number -0- big_number big_number big_number big_number -0- big_number -0- -0- big_number -0- big_number big_number big_number big_number big_number big_number petitioners claimed the following itemized_deductions on their schedules a itemized_deductions medical and dental expenses less limit net state_and_local_income_taxes other taxes total dollar_figure big_number big_number -0- -0- -0- big_number -0- big_number dollar_figure -0- big_number -0- -0- -0- dollar_figure big_number big_number home mortgage interest big_number big_number gifts to charity big_number employee business_expenses tax preparation fees total less limit net total big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number petitioners paid the reported mortgage interest to mr ericson’s uncle the mortgage was a second mortgage on petitioners’ vacation home in the state of washington petitioners filed form sec_2106 employee business_expenses in connection with the employee_business_expense deductions claimed these deductions were claimed with respect to mrs ericson’s work as a nurse the employee business_expenses reflected payments that petitioners claimed they made for union dues uniforms and seminars related to mrs ericson’s work d education credits petitioners filed forms education credits hope_and_lifetime_learning_credits to claim certain education credits petitioners claimed education lifetime learning credits for and with respect to college tuition dollar_figure and dollar_figure respectively that they paid for their daughter petitioners claimed the education lifetime_learning_credit for with respect to dollar_figure of expenses related to mr ericson vii mr ericson’s return preparer clients a overview mr ericson’s tax_return preparation clients included mr and mrs k and mr and mrs j mr ericson prepared the joint federal_income_tax returns that the ks and the js filed for and mr ericson prepared those returns primarily on the basis of a wide range of information that he elicited from the ks and from the js as to their finances and activities in meetings with them the ks and the js gave mr ericson very few documents to support that information these clients’ surnames are irrelevant and we see no purpose in revealing them in this opinion b the ks’ return sec_1 background the ks each worked for a resort hotel in hawaii during and mr k worked in security and mrs k in guest relations mrs k was unemployed at the start of mr ericson met with the ks twice with respect to each return the first time for a consultation to enable mr ericson to prepare the return and the second time for the ks to pick up the return mr ericson questioned mr k at the consultation meetings concerning the ks’ financial and personal circumstances the only documents that the ks gave mr ericson to prepare their and returns were the forms w-2 wage and tax statement issued to them by their employer the ks filed their and returns after reviewing and signing them return a overview the ks’ return included in relevant part a schedule a a schedule c for mr k a form_2106 for mr k a form_2106 for mrs k and a form_8863 b schedule a the schedule a reported among other things that the ks paid dollar_figure in4 employee business_expenses as detailed in attached form sec_2106 for mr k and mrs k listing each spouse’s total employee business_expenses of dollar_figure and dollar_figure respectively incurred in connection with their employment the form sec_2106 reported the breakdown of the paid amounts as follows expense overnight travel meals and entertainment less of meals and entertainment other business total mr k mrs k dollar_figure dollar_figure big_number big_number big_number big_number big_number the ks did not provide any information or documents to mr ericson concerning employee business_expenses they incurred during c schedule c mr k’s schedule c reported that his business or profession was professional artist and athlete the schedule c further reported that mr k’s sole proprietorship’s gross_income was dollar_figure ie gross_receipts or sales of the schedule a itemized a dollar_figure deduction with respect to the dollar_figure after a reduction equal to of the k’s adjusted_gross_income dollar_figure less cost_of_goods_sold of dollar_figure and that its expenses totaled dollar_figure resulting in a net_loss of dollar_figure the schedule c further reported that mr k operated this sole_proprietorship in a prior year mr k did not advise mr ericson that he had any sole_proprietorship during d form_8863 the ks’ form_8863 reported that they were entitled to claim an dollar_figure education hope_credit the form reported mrs k as the student qualifying for the credit return a overview the ks’ return included in relevant part a schedule a a schedule c for mrs k a form_2106 for mr k and a form_2106 for mrs k the ks’ return did not report any income or expense for mr k’s sole_proprietorship reported on the ks’ return b schedule a the schedule a reported among other things that the ks paid dollar_figure in5 employee business_expenses as detailed in attached form sec_2106 for mr and mrs k listing each spouse’s total employee business_expenses of dollar_figure and the schedule a itemized a dollar_figure deduction with respect to the dollar_figure after a reduction equal to of the k’s adjusted_gross_income dollar_figure respectively incurred by them in connection with their employment the form sec_2106 reported the breakdown of the claimed amounts as follows expense meals and entertainment less of meals and entertainment other business total mr k mrs k dollar_figure big_number big_number dollar_figure big_number big_number the ks never provided any information or documents to mr ericson that mr k believed indicated that the ks incurred any employee_business_expense during c schedule c mrs k’s schedule c reported that she worked during the year as a professional artist and sports promo the schedule c further reported that mrs k’s sole proprietorship’s gross_income was dollar_figure and that its expenses totaled dollar_figure resulting in a net_loss of dollar_figure the schedule c further reported that mrs k started this business in respondent’s examination of the ks’ returns respondent examined the ks’ and returns after questioning mr k concerning his business activity the examiner concluded that mr k was not engaged in the claimed business the examiner also disallowed the claimed employee_business_expense deductions c the js’ return sec_1 background during and mr j worked primarily as general manager of a swimming pool maintenance business he worked in that capacity during as an employee and during as the owner of a sole_proprietorship that he started that year mrs j his then wife was primarily a homemaker during and provided administrative assistance for mr j’s pool maintenance business during mr ericson met with the js twice with respect to each return before preparing each return mr ericson asked the js questions about their income- producing activities and expenses primarily mr j’s mr j informed mr ericson that he enjoyed auto racing that he spent a lot of money on this activity and that he expected to profit from the activity because of the prize money that could be won the js also advised mr ericson that mrs j performed administrative duties for mr j’s pool maintenance business during that the value of these services was dollar_figure a month and that mrs j used her personal automobile to perform some of those administrative services mrs j also advised mr ericson that she took dance classes at a cost of dollar_figure per month return a overview the js’ return included in relevant part a schedule c for mr j and a form_8863 b schedule c mr j’s schedule c reported that he worked during the year in vehicle racing dance and sports promos the schedule c reported that the sole proprietorship’s gross_receipts and gross_income were both dollar_figure and that its expenses totaled dollar_figure resulting in a net_loss of dollar_figure the schedule c reported that mr j had conducted this activity in a prior year c form_8863 the js’ form_8863 claimed an education lifetime_learning_credit of dollar_figure with respect to mrs j the form reported that the credit was claimed with respect to dollar_figure of qualifying expenses the expenses reflected the cost of dance classes which mrs j took during mrs j aspired to be a dance teacher and at the time of trial she had recently started a business teaching dance return a overview the js’ return included in relevant part schedules c for both mr j and mrs j b schedules c mr j’s schedule c reported that he operated a sole_proprietorship involving pool repair competitive sports and musician the schedule c further reported that the sole proprietorship’s gross_income was dollar_figure gross_receipts of dollar_figure less cost_of_goods_sold of dollar_figure and that its expenses totaled dollar_figure resulting in a net profit of dollar_figure one reported expense was contract labor of dollar_figure mrs j’s schedule c reported that she operated a sole_proprietorship involving administrative and dance competitions the schedule c further reported that the sole proprietorship’s gross_income and receipts were both dollar_figure and that its expenses totaled dollar_figure resulting in a net profit of dollar_figure the dollar_figure in income was attributable to the administrative services that mrs j performed for mr j’s pool maintenance business the expenses related mainly to mrs j’s use of her automobile in performing some of those services respondent’s examination of the js’ returns respondent examined the js’ and returns respondent disallowed some expense deductions that mr j claimed with respect to a computer that he bought for his business respondent also made an adjustment with respect to mrs j’s reported dance expenses the nature of which is not disclosed in the record the record does not reveal what further adjustments if any were made to the returns viii examination of petitioners’ returns petitioners’ returns for the years at issue were examined carl van zweden was the internal_revenue_service irs revenue_agent who performed the examination previously mr van zweden had examined various returns that mr ericson had prepared for clients client returns mr van zweden’s examination of the client returns stemmed from complaints the irs had received from local_tax practitioners concerning returns they had become aware of that mr ericson prepared mr van zweden initially reviewed approximately client returns and selected approximately for examination mr van zweden concluded after examining the client returns that they tended to have at least one questionable schedule c and oftentimes inflated employee business_expenses and unallowable education credits mr van zweden concluded from the examination of the approximately returns that mr ericson was a problem return preparer as a consequence mr van zweden examined petitioners’ returns for the years at issue in the course of his examination mr van zweden interviewed mr ericson during the interview mr ericson did not specify the manner in which petitioners kept records for their sole proprietorships mr van zweden also requested various documents concerning the years at issue petitioners did not timely respond to mr van zweden’s requests but at various times provided him with summary schedules that they prepared in response to the requests petitioners also gave mr van zweden bank and credit card statements substantiating payment of some but not all expenses claimed mr van zweden performed a bank_deposits analysis to ascertain petitioners’ gross_receipts from their sole proprietorships in connection with that analysis mr van zweden also estimated mr ericson’s gross_receipts from his tax preparation activity for each year at issue by consulting irs records and documents regarding the number of income_tax returns that mr ericson prepared mr van zweden concluded from his examination that petitioners had unexplained deposits and thus that mr ericson’s sole_proprietorship had unreported gross_receipts of dollar_figure dollar_figure and dollar_figure for and respectively respondent has since conceded that petitioners’ unreported sole_proprietorship income was dollar_figure and dollar_figure for and respectively and that they overreported such income by dollar_figure for ix notice_of_deficiency a petitioners’ schedules c respondent issued a notice_of_deficiency to petitioners determining that they had unreported gross_receipts in the amounts just noted dollar_figure dollar_figure and dollar_figure for and respectively the notice also disallowed most of the expense deductions that petitioners claimed with respect to their sole proprietorships on the grounds that petitioners had failed to show that the expenses were paid_or_incurred or had the requisite business_purpose the gross_receipts and expenses as reported and the amounts of the disallowed expense deductions were as follows respondent did not make any adjustment to the gross_receipts reported on the schedules c filed for mrs ericson’s sole_proprietorship mr ericson’s schedules c item reported disallowed reported disallowed reported disallowed dollar_figure big_number dollar_figure -0- big_number big_number -0- -0- big_number -0- -0- gross_receipts cost_of_goods_sold advertising car and truck expenses commissions fees contract labor depreciation interest--other office expenses rental expenses big_number big_number vehicles machinery equip big_number other bus property repairs maintenance supplies big_number big_number taxes licenses travel big_number big_number deductible meals entertainment other expenses big_number big_number big_number big_number total dollar_figure big_number dollar_figure -0- big_number big_number big_number big_number -0- big_number big_number -0- -0- big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number dollar_figure -0- -0- big_number big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- big_number big_number -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number expense deductions allowed big_number big_number big_number mrs ericson’s schedules c item reported disallowed reported disallowed reported disallowed dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number -0- -0- big_number big_number gross_receipts cost_of_goods_sold advertising car and truck expenses commissions fees contract labor depreciation employee benefit programs office expenses rental expenses -0- -0- vehicles machinery equip -0- -0- repairs maintenance big_number big_number supplies -0- -0- taxes licenses travel big_number big_number deductible meals entertainment big_number big_number other expenses big_number big_number total expense deductions allowed big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- big_number big_number big_number big_number big_number dollar_figure big_number dollar_figure -0- -0- big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- big_number big_number -0- -0- -0- -0- -0- big_number big_number -0- -0- big_number big_number big_number big_number big_number b other income respondent determined for that petitioners failed to report dollar_figure of income from the cancellation of debt two entities reported to the irs on forms 1099-c cancellation of debt that they forgave debt totaling dollar_figure respondent also determined for and respectively that petitioners failed to report dollar_figure of income from a state_income_tax refund and overreported dollar_figure of income from a state_income_tax refund respondent’s determinations as to the state_income_tax refunds arose from forms 1099-g certain government payments filed by the hawaii department of taxation c other items respondent also determined that petitioners owed additional self- employment_tax of dollar_figure dollar_figure and dollar_figure for and respectively respondent correspondingly determined for those respective years that petitioners were entitled to additional self-employment_tax adjustments of dollar_figure dollar_figure and dollar_figure respondent further disallowed all of petitioners’ claimed itemized_deductions for and on the grounds that petitioners had not shown that the expenses were paid_or_incurred or where relevant had the requisite business_purpose respondent instead allowed the standard deductions for those years for respondent disallowed only miscellaneous deductions of dollar_figure claimed on the schedule a allowing the remaining dollar_figure of itemized_deductions claimed respondent disallowed the education credits claimed for all years at issue because respondent determined those credits were limited by petitioners’ modified_adjusted_gross_income respondent’s adjustments to petitioners’ income caused computational adjustments to their modified_adjusted_gross_income reported on the returns opinion i burden_of_proof the commissioner’s determinations of deficiencies in tax as set forth in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations wrong see 290_us_111 see also rule a the court_of_appeals for the ninth circuit to which an appeal of this case would ordinarily lie has held that the presumption of correctness attaches to a notice_of_deficiency in the case of unreported income only when the commissioner establishes a minimal evidentiary foundation demonstrating that the taxpayer petitioners have not claimed or shown entitlement to any shift in the burden_of_proof to respondent pursuant to sec_7491 received unreported income see 116_f3d_1309 9th cir 680_f2d_1268 9th cir once such a foundation is established the burden shifts to the taxpayer to prove the portion of the unreported income that is not taxable see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 palmer f 3d pincite3 as to the fraud penalties as more fully discussed infra the burden_of_proof rests with respondent to demonstrate fraud by clear_and_convincing evidence see sec_7454 rule b 80_tc_1111 ii sole_proprietorship income gross_income includes all income from whatever source derived see sec_61 and taxpayers are required to keep books_and_records sufficient to establish their federal_income_tax liabilities see sec_6001 96_tc_858 aff’d 959_f2d_16 2d cir see also sec_1_6001-1 b e income_tax regs if a taxpayer fails to maintain adequate_records the commissioner may determine the taxpayer’s income by using the bank_deposits method see dileo v commissioner t c pincite a bank deposit is prima facie evidence of income see id once the commissioner has made a prima facie case the taxpayer bears the burden of showing that deposits made into the account represent nontaxable income eg deposits related to gifts inheritances loans or transfers between bank accounts see id pincite petitioners failed to maintain adequate_records for the years at issue respondent therefore reconstructed petitioners’ sole_proprietorship income for those years by using the bank_deposits method on the basis of respondent’s bank accounts analysis as later adjusted to reflect additional information that petitioners gave respondent after the initial analysis respondent asserts that petitioners failed to report dollar_figure of sole_proprietorship income for petitioners offer no explanation as to why the dollar_figure is not from a taxable source we sustain respondent’s determination that the dollar_figure is from a taxable source specifically mr ericson’s sole_proprietorship and that the dollar_figure is includible in petitioners’ taxable_income for iii sole_proprietorship expenses sec_162 entitles a taxpayer to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business under that section an expenditure is deductible if it is an expense an ordinary_expense a necessary expense paid in the case of a cash_method taxpayer or incurred in the case of an accrual_method taxpayer during the taxable_year and made to carry on a trade_or_business see 403_us_345 116_tc_374 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any claimed deduction see 503_us_79 292_us_435 this burden includes substantiating the amount and purpose of each expense claimed as a deduction see 116_tc_438 and maintaining records relating to the expense see sec_6001 taxpayers aiming to deduct expenses for among other things travel entertainment and the use of a vehicle also must meet strict substantiation rules set forth in sec_274 see sec_274 see also sec_280f these rules require that a taxpayer substantiate by adequate_records or by other_sufficient_evidence corroborating his or her own statement each of the following elements the amount of an expense the time and place the expense was incurred the business_purpose of the expense and in the case of entertainment_expenses the business relationship to the taxpayer of the person entertained see sec_274 see also sec_1_274-5t temporary income_tax regs fed reg date adequate_records for this purpose require that the taxpayer provide an account book a log or a similar record and documentary evidence eg receipts paid bills or similar evidence which together are sufficient to establish each element of an expenditure see sec_1_274-5t temporary income_tax regs fed reg date sec_274 supersedes the general_rule of 39_f2d_540 2d cir which allows the court to estimate an expense where the record is insufficient to establish the specific amount of the expense and precludes the court from estimating a taxpayer’s expenses subject_to the strict substantiation requirement see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir see also sec_1_274-5t temporary income_tax regs supra respondent disallowed petitioners’ deductions of dollar_figure in sole_proprietorship expenses for ie dollar_figure from mr ericson’s sole_proprietorship plus dollar_figure from mrs ericson’s sole_proprietorship we sustain this disallowance because petitioners failed to offer evidence that showed their entitlement to any of the claimed deductions while respondent concedes that petitioners’ sole proprietorships are valid businesses and we consider it reasonable to assume petitioners in conducting those businesses incurred many deductible expenses petitioners have left us with an insufficient evidentiary basis to conclude that they are entitled to any deduction in an amount greater than respondent allowed see 509_f3d_1149 9th cir noting that taxpayers bear the burden of clearly showing their right to a claimed deduction aff’g tcmemo_2005_136 nor do we consider it appropriate to estimate any additional deductible expense under cohan and as applicable here 829_f2d_828 9th cir aff’g tcmemo_1986_223 the cohan_rule as trumped by the strict substantiation regulations does not allow us to estimate petitioners’ expenses for entertainment travel and meals and the record does not allow us to comfortably estimate any of petitioners’ other claimed expense deductions in greater amounts than respondent allowed see also 939_f2d_874 9th cir stating that under the cohan_rule a court may not be compelled to guess or estimate even though such an estimate if made might have been affirmed alteration in original quoting 245_f2d_559 5th cir aff’g in part rev’g in part on another ground tcmemo_1989_390 iv employee business_expenses respondent disallowed petitioners’ deduction of dollar_figure in employee business_expenses for petitioners claimed the employee_business_expense deductions with respect to mrs ericson’s work as a nurse although we do not consider it unreasonable to conclude that mrs ericson’s work as a nurse required that she pay for seminars uniforms and membership in a union the record does not establish and we decline to find that petitioners did in fact pay these expenses or even if they did the specific or approximate amounts of the expenses we sustain respondent’s determination on this matter in full for reasons similar to those set forth in our discussion of petitioners’ sole_proprietorship expenses v fraud and accuracy-related_penalties respondent determined that both petitioners are liable for sec_6663 fraud penalties for each year at issue in relevant part sec_6663 provides sec_6663 imposition of fraud_penalty a imposition of penalty --if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud b determination of portion attributable to fraud --if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud we may sustain respondent’s determinations of fraud only if respondent proves clearly and convincingly that petitioners underpaid their tax and at least some part of each underpayment was due to fraud two-prong test see sec_7454 rule b 279_f3d_767 9th cir vacating and remanding on other grounds tcmemo_1998_ supplemented by 111_tc_57 see also 94_tc_654 noting that the commissioner must clearly and convincingly prove both prongs of the two-prong test clear_and_convincing evidence is that measure or degree of proof which will produce in the mind of the trier of facts a firm belief or conviction as to the allegations sought to be established it is intermediate being more than a mere preponderance but not to the extent of such certainty as is required beyond a reasonable doubt as in criminal cases it does not mean clear and unequivocal 497_us_502 quoting cross v ledford n e 2d ohio where as here respondent determined that both petitioners are liable for the fraud_penalty for multiple years respondent must prove his fraud determinations separately for each year and each petitioner see 25_tc_940 aff’d sub nom 250_f2d_798 2d cir we decide first whether respondent adequately proved that petitioners both had the requisite fraudulent intent for each year at issue a fraudulent intent is present if petitioners filed their tax returns for the years at issue intending to conceal mislead or otherwise prevent the collection of tax that they knew was owed see 317_us_492 767_f2d_618 9th cir aff’g tcmemo_1983_249 692_f2d_587 9th cir aff’g in part rev’g in part on other grounds 74_tc_1160 rowlee v commissioner t c pincite a fraudulent intent may be proven by circumstantial evidence because direct proof of a taxpayer’s intent is rarely available see rowlee v commissioner t c pincite 55_tc_85 and reasonable inferences may be drawn from the relevant facts see spies u s pincite akland v commissioner f 2d pincite 79_tc_995 aff’d 748_f2d_331 6th cir whether fraud exists in a given situation is a factual determination that must be made after reviewing the particular facts and circumstances of the case see dileo v commissioner t c pincite courts usually rely on certain indicia or badges_of_fraud in deciding whether a taxpayer had the requisite fraudulent intent the badges_of_fraud include understated income maintaining inadequate records failing to file tax returns implausible or inconsistent explanations of behavior concealing income or assets failing to cooperate with tax authorities engaging in illegal activities dealing in cash failing to make estimated_tax payments and filing false documents see estate of trompeter v commissioner f 3d pincite 796_f2d_303 9th cir aff’g tcmemo_1984_601 91_tc_874 see also spies u s pincite these badges_of_fraud are nonexclusive see 99_tc_202 the taxpayer’s education and business background are also relevant to the determination of fraud see id respondent argues that m ost significantly petitioner james a ericson’s methodology in preparing his clients’ returns demonstrates a pattern of conduct which infers sic a clear intent to mislead in preparing tax returns for his clients petitioner james a ericson consistently fabricated various schedules and forms that had no factual basis respondent points to the ks’ and the js’ returns for and as support for this argument respondent asserts that mr ericson prepared those returns to report the results of sole proprietorships that never existed respondent asserts that mr ericson also prepared the ks’ returns to report employee business_expenses for which the ks did not provide mr ericson any information respondent concludes that mr ericson’s preparation of the ks’ and the js’ and returns was part of a consistent pattern of preparing returns for clients that included fabricated or inflated schedules that t his pattern of conduct is indicative of mr ericson’s clear intent to deceive or mislead the respondent with regard to his clients’ tax returns and that a strong inference arising from this pattern of conduct is mr ericson’s intent to deceive or mislead regarding his own income_tax returns respondent also discusses some of the badges_of_fraud as further support for his determinations of fraud the badges_of_fraud upon which respondent relies are understated income failure to maintain adequate books_and_records dealing in cash providing implausible or inconsistent explanations of behavior with an intent to mislead failing to provide documents to respondent during the audit and mr ericson’s knowledge and experience as a tax_return_preparer we begin our analysis with respondent’s most significant indicia of fraud ie his claim that mr ericson’s preparation of the ks’ and the js’ tax returns for and establishes a clear consistent pattern of fraudulent conduct we do not agree that the record establishes the proffered pattern of fraudulent conduct respondent had more than the customary three years to examine petitioners’ tax returns for two of the years at issue yet he has opted to rest his assertions of a consistent pattern of fraudulent conduct on only four of the over big_number federal income_tax returns that mr ericson prepared for his clients for the years at issue see avenell v commissioner tcmemo_2012_32 103_tcm_1180 noting that the commissioner failed to build the requisite record to prove fraud although he had an extraordinarily long period of time to do so the four client returns do not clearly and convincingly lead to a finding that petitioners’ returns are tainted by fraud petitioners objected at trial to respondent’s offer of information concerning the preparation of the client returns that information was admitted over petitioners’ objection evidence of an individual’s crimes wrongs or other acts is generally not admissible to prove the character of the individual to show action in conformity therewith see fed r evid b such evidence is generally admissible however to show motive opportunity intent preparation plan knowledge identity or absence of mistake or accident see id the court_of_appeals for the ninth circuit views rule b of the federal rules of evidence as a rule_of inclusion see 924_f2d_1468 9th cir and has held that evidence of other acts is admissible under that rule where the evidence proves a material issue in the case if admitted to prove intent is similar to the offense charged is based on sufficient evidence and is not too remote in time see 386_f3d_1234 9th cir see also sherrer v commissioner tcmemo_1999_ 77_tcm_1795 aff’d 5_fedappx_719 9th cir the probative value of the four returns and their preparation is weak however when viewed in the light of mr van zweden’s testimony that he discerned a consistent pattern of fraudulent conduct from his belief that the client returns had at least one improper schedule c and sometimes inflated employee business_expenses and unallowable education credits we acknowledge that the ks’ returns tend to confirm such a pattern the record establishes that upon examination the purported business reflected on mr k’s schedule c for was found to be essentially fictitious likewise the employee_business_expense deductions claimed by mr and mrs k for and were disallowed and they are quite improbable on their face given the ks’ occupations yet the record in reaching our conclusion concerning the probative value of the client returns that are in evidence we are mindful that in date a u s district_court permanently enjoined mr ericson from acting as a paid federal tax_return_preparer see united_states v ericson no d haw filed date orders of date and date the district_court granted summary_judgment on most of the government’s claims and a permanent injunction on the basis of considerably more extensive proof concerning mr ericson’s return preparer activity see id that additional activity is not a part of the record in this case and we reach our decision on the basis of the record before us is also incomplete as there is no evidence concerning whether mrs k’s claimed schedule c business for was found during the examination to be fictitious by contrast the js’ returns tend to rebut the pattern that respondent would have us find the evidence does not persuade us that the schedules c the js filed for each year were for fictitious businesses and therefore evidence of fraudulent intent--certainly not under a clearly and convincingly standard the schedule c mr j filed for reported the sole proprietorship’s business as including vehicle racing given the undisputed testimony that mr j had advised mr ericson that he engaged in auto racing at considerable expense but that sizable monetary awards could be won we are not persuaded that the schedule c reported a fictitious business the schedule c may instead have represented an aggressive claim given the sec_183 restrictions on the deduction of losses from activities not engaged in for profit that mr j’s auto racing activities constituted a trade_or_business engaged in for profit the losses of which could be deducted on this record it is impossible to say more but a fictitious business has not been clearly and convincingly shown nor it should be added does the record establish that presumably statutory notices of deficiency were issued to the ks for and such documents might have clarified the nature of the examination adjustments but they are not in the record respondent disallowed any deductions arising from that schedule c the evidence surrounding the js’ claim of an education credit for is also muddled as mrs j paid for dance classes at an institution not revealed in the record and the record does not establish whether respondent in fact disallowed the credit as for the schedule c mr j filed for there is undisputed evidence that at least some portion of the business activity reflected thereon was not fictitious namely that mr j conducted a pool maintenance business as a sole_proprietor during the results of which were reflected on his schedule c certainly respondent has not clearly and convincingly shown otherwise similarly the nonfictional nature of the schedule c mrs j filed for finds support in her testimony to the effect that she provided administrative assistance to her husband’s pool maintenance business during and was compensated for those services in an amount that was treated as gross_receipts on her schedule c whether in these circumstances it was proper for mr ericson to treat mrs j’s income as reportable on a schedule c is beside the point what matters is that mrs j’s undisputed testimony precludes a finding that respondent has clearly and convincingly shown that mr ericson caused a schedule c for a fictitious business to be filed on mrs j’s behalf as is the case with the ks any notices of deficiency that may have been issued to the js for and are not in the record in short the evidence surrounding the and returns that mr ericson prepared for the js does not support the pattern that respondent would have us find there is substantial evidence that the businesses reflected on the js’ schedules c were not fictitious the circumstances concerning the education credit are muddled there is no evidence concerning the extent to which the examining agent actually disallowed any of the schedule c or education credit claims and the js’ returns did not claim any employee_business_expense deductions consequently we conclude that respondent has not clearly and convincingly shown that mr ericson exhibited a pattern of preparing returns with schedules c for fictitious businesses inflated employee business_expenses and invalid education credit claims we also take into account that petitioners’ returns for the years at issue are outside of the mold of the fraudulent conduct described by mr van zweden while mr van zweden testified that he discerned a pattern of fraudulent conduct in the client returns on the basis of illegitimate schedules c respondent agrees that the sole proprietorships reported on petitioners’ schedules c were legitimate businesses in addition while mr van zweden testified that he further discerned a pattern of fraudulent conduct evidenced by invalidly claimed education credits respondent did not determine that petitioners failed to pay or substantiate the expenses underlying their claimed education credits that the expenses failed to qualify for the education credits or that petitioners failed to meet any of the other requirements for the education credits instead respondent determined that petitioners’ claiming of the education credits was computationally limited to zero because of upward adjustments that respondent made to petitioners’ income while respondent also determined that petitioners’ employee business_expenses were inflated because of a lack of substantiation and the inability to show the requisite business_purpose we decline to find that this fact standing alone establishes the fraudulent pattern of conduct that respondent seeks to establish we turn to analyze the badges_of_fraud giving no regard to respondent’s claimed pattern of fraudulent conduct the presence of several badges is persuasive circumstantial evidence of fraud see beaver v commissioner t c pincite understating income understating income may reflect a fraudulent intent see bradford v commissioner f 2d pincite an understatement of income can be accomplished by an overstatement of deductions as well as by an omission_of_income see 139_tc_418 aff’d f app’x 4th cir 67_tc_143 respondent asserts that petitioners failed to report income for and and we agree at least with respect to petitioners also claimed deductions the disallowance of which we sustain which results in a further understatement of income all the same however we disagree with respondent’s view that petitioners’ understatements of income necessarily lead to a conclusion that petitioners intended to evade federal_income_tax instead it appears that the understatements may have been due to petitioners’ filing of their tax returns without maintaining adequate_records see knutsen-rowell inc v commissioner tcmemo_2011_65 101_tcm_1293 maintaining inadequate records lack of records may reflect fraudulent intent see bradford v commissioner f 2d pincite respondent finds fraud in the fact that petitioners produced few contemporaneous_records during the examination and were unable to reconcile their records to their returns respondent also finds fraud in the fact that petitioners lacked a formal recordkeeping system petitioners reply that their bank and credit card statements support most of the amounts deducted on their returns to be sure petitioners failed to maintain adequate contemporaneous record sec_11 for their sole proprietorships we disagree with respondent’s position however that petitioners’ failure to maintain adequate_records was with the requisite intent to evade federal_income_tax rather as previously indicated petitioners’ failure to maintain adequate_records may have been the result of their negligent or reckless behavior see knutsen-rowell inc v commissioner t c m cch pincite this case is not one in which a taxpayer reported expenses attributable to a fictitious business respondent agrees that the sole proprietorships which petitioners reported were legitimate businesses that those businesses generated income and to a limited extent that those businesses incurred valid business_expenses moreover petitioners eventually produced documentation disproving most of respondent’s determinations of unreported income and produced other records mainly bank and credit statements and later some summary schedules supporting their payment of expenses petitioners failed however to produce the source documents underlying their records and they failed to produce any other mr ericson and his son each testified that petitioners lost their accounting_records when mr ericson’s computer crashed after the years at issue we decline to find on the basis of the credible_evidence in the record that petitioners maintained their accounting_records on a computer or that the computer later crashed the court invited mr ericson to offer into evidence any document prepared contemporaneously with the examination wherein he made the claim that his computer had crashed petitioners presented the court with no such document reliable documentation supporting their payment of the disallowed expenses the fact that petitioners did not substantiate the reported expenses for which respondent disallowed deductions does not necessarily mean as respondent would have us conclude that petitioners inflated those expenses with an intent to avoid federal_income_tax failing to file tax returns failing to file tax returns may reflect fraudulent intent see bradford v commissioner f 2d pincite petitioners filed a tax_return for each year at issue implausible or inconsistent explanations of behavior giving implausible or inconsistent explanations of behavior may reflect fraudulent intent see id respondent finds fraud in the fact that mr ericson testified that he lost his records when his computer failed respondent asserts that this testimony reflects an implausible or inconsistent explanation of behavior that leads to a finding of fraud we rejected this testimony as discussed above and take this into account in deciding whether respondent has met his burden of proving fraud for each year at issue concealing income or assets concealing assets may reflect fraudulent intent see id petitioners have not concealed any asset respondent initially determined that petitioners had unreported schedule c gross_receipts from mr ericson’s return preparer business of dollar_figure dollar_figure and dollar_figure for and respectively however after reviewing information petitioners provided respondent now asserts and we agree that petitioners failed to report dollar_figure of sole_proprietorship income for and respondent asserts that petitioners failed to report dollar_figure of sole_proprietorship income for we do not find that this more modest amount of unreported income evidences fraudulent intent rather bearing in mind the additional fact that respondent now concedes that petitioners overreported their sole_proprietorship income for by dollar_figure we conclude that the unreported income is attributable to petitioners’ negligence in failing to maintain adequate_records for purposes of filing their returns failing to cooperate with tax authorities failure to cooperate with tax authorities may reflect fraudulent intent see id respondent asserts that petitioners’ response to respondent’s request to view their records petitioners’ explanation underlying their claimed deductions and petitioners’ failure to reconcile their summary schedules to their returns evidence a failure to cooperate with tax authorities which leads to a finding of fraud we disagree while mr ericson did not fully cooperate with mr van zweden’s requests during the examination mr ericson did honor mr van zweden’s request for an interview and repeatedly provided mr van zweden with documents and with answers while it appears that mr ericson may have made some inconsistent and implausible statements to mr van zweden during the examination we are not persuaded on the basis of the record as a whole that mr ericson consciously did so to hinder the examination see knutsen-rowell inc v commissioner t c m cch pincite6 nor are we persuaded that petitioners’ failure to reconcile their summary schedules to their returns was part of a plan to evade federal_income_tax we note that mr ericson informed mr van zweden during the examination that mr ericson was suffering from a significant health problem engaging in illegal activities engaging in illegal activities may reflect fraudulent intent as may an attempt to conceal those activities see bradford v commissioner f 2d pincite petitioners have not engaged in any illegal activity nor have they tried to conceal an illegal activity while respondent essentially asserts that mr ericson engaged in an illegal activity concerning the preparation of tax returns for his clients we conclude that respondent has not established that on this record dealing in cash a taxpayer’s insistence that income be paid in cash may reflect fraudulent intent as may a taxpayer’s dealing in cash to avoid the scrutiny of the taxpayer’s finances see spies u s pincite bradford v commissioner f 2d pincite respondent finds fraud in the fact that mr ericson sometimes received cash payments for his services that he used that cash directly to pay expenses as opposed to depositing the cash in his bank account and that he sometimes withdrew cash from his bank account to pay expenses we do not find similarly mr ericson’s sole_proprietorship was generally not a cash business in that his clients typically paid him by check although mr ericson sometimes demanded that a client pay him in cash the demand was driven by the legitimate business reason that mr ericson did not want to receive another bad_check from the client we do not find that mr ericson’s demand to be paid in cash stemmed from an intent to evade federal_income_tax nor do we find fraud in the fact that mr ericson sometimes paid expenses in cash the cash payment of expenses is less troublesome than the receipt of income in cash business_expenses generally reduce taxable_income and taxpayers typically want to document and report all of their expenses to minimize their taxable_income income received in cash on the other hand is more likely not to be documented or reported by a taxpayer aiming to evade tax the desire to inflate expenses paid in cash as opposed to deflating income received in cash is also controlled by the requirement that expenses be adequately substantiated to be properly deducted we do not find a significant underreporting of cash receipts to convince us clearly that mr ericson’s practice not to deposit his cash receipts into his bank account but instead to use the receipts to pay business_expenses was done with an intent to avoid tax failing to make estimated_tax payments failing to make required estimated_tax payments is indicative of fraud see bradford v commissioner f 2d pincite the record does not establish that petitioners failed to make any required estimated_tax payment filing false documents filing false documents such as a form to evade the withholding of federal_income_tax is indicative of fraud see recklitis v commissioner t c pincite the record does not establish that petitioners filed any false document related to the filing of their tax returns for the years at issue other considerations respondent argues that mr ericson’s education and sophistication are circumstantial factors establishing fraud to that end respondent asserts mr ericson is a sophisticated tax preparer with a master’s degree respondent also notes that mr ericson worked as an accountant that he worked for a certified_public_accountant and that he prepared thousands of tax returns during a period of more than years we disagree with respondent’s view that mr ericson’s education his work as an accountant and his profession as a tax preparer lead to a finding of fraud first the record does not persuade us that mr ericson is the sophisticated tax preparer that respondent makes him out to be mr ericson had minimal education on the preparation of income_tax returns before he started his return preparation business and we do not find that his preparation of tax returns for his clients strengthened his understanding of the tax law to any significant extent in fact the record establishes to the contrary that mr ericson is misguided in his understanding of many areas of tax law including for example the requirements that taxpayers maintain records for their businesses and maintain sufficient documents to support their claims to deductions second even if mr ericson was sufficiently knowledgeable with respect to tax law we are not persuaded as discussed above that petitioners’ failure to maintain the requisite records was part of a plan to conceal mislead or otherwise prevent the collection of tax respondent also finds fraud in the fact that petitioners claimed deductions for seemingly personal items such as expenses_incurred at gas stations restaurants and grocery stores and claimed other deductions for amounts paid to or for the benefit of their children we disagree the fact that an expenditure may seem personal does not necessarily mean that the expenditure fails to be a business_expense the deductibility of an expense also does not necessarily turn on the identity of the payee conclusion on the basis of our detailed review of the facts and circumstances of this case together with our analysis of the factors mentioned above and the other considerations discussed we conclude that respondent has not clearly and we recognize that we find that mr ericson took some college courses discussing the concepts of income and deductions that he attended some seminars and that he read some books on tax law the record does not establish the specifics of the seminars that mr ericson attended following his college studies or the matter covered in those seminars nor does the record establish the breadth of his college courses or the specifics concerning the books that he read on tax law convincingly proven that either petitioner filed any return for the years at issue intending to conceal mislead or otherwise prevent the collection of tax while respondent may have a strong suspicion that petitioners filed their returns for these years with the requisite fraudulent intent such a suspicion of fraud to the extent it exists is not enough to establish fraud clearly and convincingly see 98_tc_511 we hold that petitioners are not liable for the fraud penalties for any of the years at issue vi negligence sec_6662 imposes a penalty on that portion of an underpayment_of_tax attributable to among other things negligence or disregard of rules or regulations see also sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including a failure to keep adequate books_and_records and or to substantiate items properly see sec_6662 see also sec_1_6662-3 income_tax regs negligence also has been defined as a lack of due care or failure to do what a reasonable person would do under the circumstances see 925_f2d_348 9th cir aff’g 92_tc_1 the term disregard indicates any careless reckless or intentional disregard see sec_6662 the commissioner bears the burden of production as to the applicability of an accuracy-related_penalty see sec_7491 to satisfy his burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty see higbee v commissioner t c pincite once the commissioner has met his burden of production the burden_of_proof remains on the taxpayer including the burden of proving that a penalty is inappropriate see id pincite respondent has met his burden of production in that he has established that petitioners failed to maintain adequate_records for their sole proprietorships and failed to substantiate their reported expenses for petitioners advance no specific argument as to why they are not liable for the accuracy-related_penalty for negligence for we sustain respondent’s determination on this matter vii conclusion we have considered all arguments that the parties made for holdings contrary to those that we reach herein and to the extent not discussed we have rejected those arguments as without merit in order to reflect the foregoing decision will be entered under rule
